Final







 





WHOLE FOODS  
 
EXECUTIVE RETENTION PLAN
AND NON-COMPETE ARRANGEMENT 



Effective May 20, 2010  


















--------------------------------------------------------------------------------



TABLE OF CONTENTS

WHOLE FOODS EXECUTIVE RETENTION PLAN AND NON-COMPETE ARRANGEMENT
ARTICLE I PREAMBLE AND PURPOSE    1
1.1    Preamble.    1
1.2    Purpose.    1
ARTICLE II DEFINITIONS AND CONSTRUCTION    2
2.1    Definitions.    2
2.2    Construction.    8
ARTICLE III NON-COMPETE BENEFITS    9
3.1    Non-Compete Benefits.    9
3.2    Remedies for Violation of Restrictive Covenants.    10
3.3    Death or Disability of Covered Executive.    10
ARTICLE IV EMPLOYMENT AND BENEFITS AFTER A CHANGE IN CONTROL    12
4.1    COC Employment Period.    12
4.2    Terms of Employment.    12
4.3    Termination.    15
4.4    Obligations of the Employer in Connection with a Change of Control.    15
4.5    Death.    16
4.6    Disability.    17
4.7    Termination for Cause; Termination Other Than for Good Reason.    17
4.8    Rabbi Trust.    17
4.9    Legal Fees.    18
4.10    Non-Exclusivity of Rights.    18
ARTICLE V ADMINISTRATION    20
5.1    The Plan Administrator.    20
5.2    Powers of Plan Administrator.    20
5.3    Appointment of Daily Administrator.    20
5.4    Duties of Daily Administrator.    20
5.5    Indemnification of Plan Administrator and Daily Administrator.    22
5.6    Claims for Benefits.    22
5.7    Arbitration.    23
5.8    Receipt and Release of Necessary Information.    24
5.9    Overpayment and Underpayment of Benefits.    25
5.10    No Mitigation.    25
ARTICLE VI AMENDMENT AND TERMINATION OF THE PLAN    26
6.1    Continuation.    26
6.2    Amendment of Plan.    26
6.3    Termination of Plan.    26
6.4    Termination of Affiliated Company's Participation.    26

AUS01:634131
WHOLE FOODS EXECUTIVE RETENTION PLAN    (i)



--------------------------------------------------------------------------------



6.5    409A Compliance.    26
ARTICLE VII MISCELLANEOUS    28
7.1    No Reduction of Employer Rights.    28
7.2    Successor to the Company.    28
7.3    Provisions Binding.    28
7.4    Governing Law.    28
7.5    Notice.    28
7.6    Severability.    29
7.7    Counterparts and Electronic Signatures.    29
7.8    Withholding.    29
7.9    No Waiver.    29







AUS01:634131
WHOLE FOODS EXECUTIVE RETENTION PLAN    (ii)



--------------------------------------------------------------------------------



WHOLE FOODS EXECUTIVE RETENTION PLAN AND NON-COMPETE ARRANGEMENT
ARTICLE I
PREAMBLE AND PURPOSE
1.1
Preamble. Whole Foods Market, Inc., a Texas Corporation (the "Company") adopted
the Whole Foods Executive Retention Plan (the "Plan") effective as of May 20,
2010, in order to induce its executives’, and those of its Affiliated Companies,
as defined in Article II, to enter into certain non-competition arrangements and
comply with the confidentiality provisions and restrictive covenants set forth
in the Plan Agreements (as defined below), and to provide protection to such
executives in the event of a Change of Control as defined in Article II. The
Company later amended and restated the Plan to change the name of the Plan to
the “Whole Foods Executive Retention Plan and Non-Compete Arrangement” and to
clarify the conditions under which the Non-Compete Payment, as defined in
Article II, will be made. By this instrument, the Company desires to amend and
restate the Plan to provide a minimum Negotiated Benefit relating to the
Non-Compete Payment for Covered Executives whose Plan Agreement includes
Negotiated Benefits and, for the same group of Covered Executives, to make
inapplicable the provision for adjustment to the Non-Compete Payment based on
the length of time the Covered Executive has held his or her current position or
another designated position.

The Company may adopt one or more domestic trusts to serve as a possible source
of funds for the payment of benefits under the Plan.
1.2
Purpose. Through the Plan, the Company intends to permit the deferral of
compensation and to provide additional benefits to a select group of management
or highly compensated employees of the Company and its Affiliated Companies.
Accordingly, it is intended that the Plan will not constitute a "qualified plan"
subject to the limitations of section 401(a) of the Internal Revenue Code of
1986, as amended, nor will it constitute a "funded plan," for purposes of such
requirements. It also is intended that the Plan will qualify as a "pension plan"
within the meaning of section 3(2) of the Employee Retirement Income Security
Act of 1974, as amended ("ERISA") that is exempt from the participation and
vesting requirements of Part 2 of Title I of ERISA, the funding requirements of
Part 3 of Title I of ERISA, and the fiduciary requirements of Part 4 of Title I
of ERISA by reason of the exclusions afforded plans that are unfunded and
maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees.

            
End of Article I

AUS01:634131
WHOLE FOODS EXECUTIVE RETENTION PLAN    1



--------------------------------------------------------------------------------



ARTICLE II
DEFINITIONS AND CONSTRUCTION
2.1
Definitions. When a word or phrase appears in this Plan with the initial letter
capitalized, and the word or phrase does not commence a sentence, the word or
phrase will generally be a term defined in this Section 2.1. The following words
and phrases with the initial letter capitalized will have the meaning set forth
in this Section 2.1, unless a different meaning is required by the context in
which the word or phrase is used.

(a)
"Accrued Obligations" has the meaning set forth in Section 4.4(a)(i)(A).

(b)
"Affiliated Company" means a corporation that is a member of a controlled group
of corporations (as defined in section 414(b) of the Code) that includes the
Company, any trade or business (whether or not incorporated) that is in common
control (as defined in section 414(c) of the Code) with the Company, or any
entity that is a member of the same affiliated service group (as defined in
section 414(m) of the Code) as the Company.

(c)
"Annual Base Salary" has the meaning in Section 4.2(b)(i).

(d)
"Annual Bonus" has the meaning in Section 4.2(b)(ii).

(e)
"Board" means the Board of Directors of the Company.

(f)
"Cause" means:

(i)
the willful and continued failure of the Covered Executive to perform
substantially his or her duties with the Company or any Affiliated Company
(other than any such failure resulting from incapacity due to physical or mental
illness or following the Covered Executive’s delivery of a Notice of Termination
for Good Reason), after a written demand for substantial performance is
delivered to the Covered Executive by the Board or the Chief Executive Officer
of the Company that specifically identifies the manner in which the Board or the
Chief Executive Officer of the Company believes that the Covered Executive has
not substantially performed the Covered Executive’s duties, or

(ii)
the willful engaging by Covered Executive in illegal conduct or gross misconduct
that is materially and demonstrably injurious to the Company.

Provided however, for purposes of defining "Cause", no act, or failure to act,
on the part of the Covered Executive will be considered "willful" unless it is
done, or omitted to be done, by the Covered Executive in bad faith or without
reasonable belief that the Covered Executive’s action or omission was in the
best interests of the Company. Furthermore, any act, or failure to act, based
upon (A) authority given pursuant to a resolution duly adopted by the Board, or
if the Company is not the ultimate parent corporation of the Affiliated
Companies and is not publicly-traded, the board of directors of the ultimate
parent of the Company (the "Applicable Board"), (B) the instructions of the
Chief Executive Officer of the Company or a senior officer of the Company, or
(C) the advice of counsel for the Company will be conclusively

AUS01:634131
WHOLE FOODS EXECUTIVE RETENTION PLAN    2



--------------------------------------------------------------------------------



presumed to be done, or omitted to be done, by the Covered Executive in good
faith and in the best interests of the Company.
Any termination by the Employer for Cause will be communicated by the Employer
through a Notice of Termination to the Covered Executive given in accordance
with Section 7.5. The failure by the Employer to set forth in the Notice of
Termination any fact or circumstance that contributes to a showing of Cause will
not waive any right of the Employer hereunder or preclude the Employer from
asserting such fact or circumstance in enforcing the Employer’s rights hereunder
The cessation of employment of the Covered Executive will be deemed to be not
for Cause unless and until there has been delivered to the Covered Executive a
copy of a resolution duly adopted by the affirmative vote of not less than
three-quarters of the entire membership of the Applicable Board (excluding the
Covered Executive, if the Covered Executive is a member of the Applicable Board)
at a meeting of the Applicable Board called and held for such purpose (after
reasonable notice is provided to the Covered Executive and the Covered Executive
is given an opportunity, together with counsel for the Covered Executive, to be
heard before the Applicable Board), finding that, in the good faith opinion of
the Applicable Board, the Covered Executive is guilty of the conduct described
in Section 2.1(f)(i) or (ii) of this definition of "Cause", and specifying the
particulars thereof in detail.
(g)
"Change of Control" means the occurrence of any of the following:

(i)
Any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the "Exchange
Act")) (a "Person") becomes the beneficial owner (within the meaning of Rule
13d‑3 promulgated under the Exchange Act) of twenty percent (20%) or more of
either (A) the then-outstanding shares of common stock of the Company (the
"Outstanding Company Common Stock"), or (B) the combined voting power of the
then-outstanding voting securities of the Company entitled to vote generally in
the election of directors (the "Outstanding Company Voting Securities");
provided, however, that, for purposes of this definition of Change of Control,
the following acquisitions will not constitute a Change of Control: (1) any
acquisition directly from the Company, (2) any acquisition by the Company, (3)
any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any Affiliated Company, or (4) any acquisition
pursuant to a transaction that complies with paragraphs (1) (2) or (3) of this
definition;

(ii)
Individuals who, as of the date hereof, constitute the Board (the "Incumbent
Board") cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board will be considered as though such individual
was a member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election


AUS01:634131
WHOLE FOODS EXECUTIVE RETENTION PLAN    3



--------------------------------------------------------------------------------



or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board;
(iii)
Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving the Company or any of its
subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
by the Company or any of its subsidiaries (each, a "Business Combination"), in
each case unless, following such Business Combination, (A) all or substantially
all of the individuals and entities that were the beneficial owners of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than fifty percent (50%) of the then-outstanding shares of
common stock (or, for a non-corporate entity, equivalent securities) and the
combined voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors (or, for a non-corporate entity,
equivalent governing body, as the case may be), of the entity resulting from
such Business Combination (including, without limitation, an entity that, as a
result of such transaction, owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership immediately prior to such
Business Combination of the Outstanding Company Common Stock and the Outstanding
Company Voting Securities, as the case may be, (B) no Person (excluding any
corporation resulting from such Business Combination or any employee benefit
plan (or related trust) of the Company or such corporation resulting from such
Business Combination) beneficially owns, directly or indirectly, twenty percent
(20%) or more of, respectively, the then-outstanding shares of common stock of
the corporation resulting from such Business Combination or the combined voting
power of the then-outstanding voting securities of such corporation, except to
the extent that such ownership existed prior to the Business Combination, and
(C) at least a majority of the members of the board of directors (or, for a
non-corporate entity, equivalent governing body) of the entity resulting from
such Business Combination were members of the Incumbent Board at the time of the
execution of the initial agreement or of the action of the Board providing for
such Business Combination; or

(iv)
Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

(h)
"Change of Control Period" means the period commencing on the Effective Date and
ending on the third anniversary of the date of a Change of Control.

(i)
"COBRA" means the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended.

(j)
"COC Effective Date" means the first date during the Change of Control Period on
which a Change of Control occurs. Notwithstanding anything in the Plan to the


AUS01:634131
WHOLE FOODS EXECUTIVE RETENTION PLAN    4



--------------------------------------------------------------------------------



contrary, if a Change of Control occurs and if the Covered Executive’s
employment with the Employer is terminated prior to the date on which the Change
of Control occurs, and if it is reasonably demonstrated by the Covered Executive
that such termination of employment (i) was at the request of a third party that
has taken steps reasonably calculated to effect a Change of Control, or (ii)
otherwise arose in connection with or anticipation of a Change of Control, then
"COC Effective Date" means the date immediately prior to the date of such
termination of employment.
(k)
"COC Employment Period" means the period commencing on the COC Effective Date
and ending on the second anniversary of the COC Effective Date.

(l)
"Code" means the Internal Revenue Code of 1986, as amended from time to time.

(m)
"Company" means Whole Foods Market, Inc., a Texas Corporation.

(n)
"Compensation Committee" means the Compensation Committee of the Board.

(o)
"Covered Executive" means any Executive of the Employer who is designated as a
Covered Executive by the Compensation Committee. A Covered Executive will not
cease to be a Covered Executive by reason of his or her transfer to comparable
positions with the Affiliated Companies and the Covered Executive will continue
to participate in the Plan pursuant to the terms hereof.

(p)
"Daily Administrator" means the individual or entity appointed by the Plan
Administrator to handle the day-to-day administration of the Plan. If the Plan
Administrator does not appoint an individual or entity to serve as the Daily
Administrator, the Plan Administrator will be the Daily Administrator.

(q)
"Date of Termination" means the date Executive experiences a "separation from
service" within the meaning of Section 409A of the Code. An Executive who
transfers employment among the Affiliated Companies will not incur a “separation
from service” within the meaning of Section 409A of the Code.

(r)
"Delayed Payment Date" means the first business day after the date that is six
(6) months following Executive’s "separation from service" within the meaning of
Section 409A of the Code.

(s)
"Disability" means the inability of the Covered Executive to engage in any
substantial gainful activity similar to his or her current position by reason of
a mental or physical impairment expected to result in death or last for at least
twelve (12) months, or the Covered Executive, because of such a condition, is
receiving income replacement benefits for at least three months under an
accident or health plan covering the Employer’s employees.

(t)
"Effective Date" means May 20, 2010.


AUS01:634131
WHOLE FOODS EXECUTIVE RETENTION PLAN    5



--------------------------------------------------------------------------------



(u)
"Employer" means the Company and each Affiliated Company that has adopted the
Plan as a participating employer. Unless provided otherwise by the Compensation
Committee or the Board, all Affiliated Companies will be participating employers
in the Plan. Each such Affiliated Company may evidence its adoption of the Plan
either by a formal action of its governing body or taking administrative actions
with respect to the Plan on behalf of its Covered Executives (e.g.,
communicating the terms of the Plan, etc.). An entity will cease to be a
participating employer as of the date such entity ceases to be an Affiliated
Company.

(v)
"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

(w)
"Executive" means each select member of management or highly compensated
employee receiving remuneration, or who is entitled to remuneration, for
services rendered to the Employer, in the legal relationship of employer and
employee. The term "Executive" does not include a consultant, independent
contractor or leased employee even if such consultant, leased employee or
independent contractor is subsequently determined by the Employer, the Internal
Revenue Service, the Department of Labor or a court of competent jurisdiction to
be a common law employee of the Employer.

(x)
"Good Reason" means:

(i)
the assignment to the Covered Executive of any duties inconsistent in any
respect with the Covered Executive’s position (including status, offices, titles
and reporting requirements), authority, duties or responsibilities, or any
action by the Employer that results in a diminution in such position, authority,
duties or responsibilities (whether or not occurring solely as a result of the
Company’s ceasing to be a publicly traded entity), excluding for this purpose an
isolated, insubstantial and inadvertent action not taken in bad faith and that
is remedied by the Employer promptly after receipt of notice thereof given by
the Covered Executive;

(ii)
after a COC Effective Date, any failure by the Employer to comply with any of
the provisions of Section 4.2(b), other than an isolated, insubstantial and
inadvertent failure not occurring in bad faith and that is remedied by the
Employer promptly after receipt of notice thereof given by the Covered
Executive;

(iii)
after a COC Effective Date the Employer’s requiring Executive (A) to be based at
any office or location other than as provided in Section 4.2(a)(i)(B), or (B) to
be based at a location other than the principal executive offices of the
Employer if the Covered Executive was employed at such location immediately
preceding the COC Effective Date;

(iv)
after a COC Effective Date any purported termination by the Employer of the
Covered Executive’s employment otherwise than as expressly permitted by this
Plan; or


AUS01:634131
WHOLE FOODS EXECUTIVE RETENTION PLAN    6



--------------------------------------------------------------------------------



(v)
any other action or inaction that constitutes a material breach by the Employer
or a successor of this Plan, including any failure by the Employer to comply
with and satisfy Section 7.2.

For purposes of this definition, after a COC Effective Date any good faith
determination of Good Reason made by the Covered Executive will be conclusive;
furthermore, the Covered Executive’s mental or physical incapacity following the
occurrence of an event described above in clauses (i) through (v) will not
affect the Covered Executive’s ability to terminate employment for Good Reason
and the Covered Executive’s death following delivery of a Notice of Termination
for Good Reason will not affect the Covered Executive’s estate’s entitlement to
severance payments benefits provided hereunder upon a termination of employment
for Good Reason.
Any termination by the Covered Executive for Good Reason, will be communicated
by the Covered Executive through a Notice of Termination to the Employer given
in accordance with Section 7.5. The failure by the Covered Executive to set
forth in the Notice of Termination any fact or circumstance that contributes to
a showing of Good Reason will not waive any right of the Covered Executive
hereunder or preclude the Covered Executive from asserting such fact or
circumstance in enforcing the Covered Executive’s rights hereunder.
(y)
"Interest" means the applicable federal rate provided for in Section
7872(f)(2)(A) of the Code determined as of the Date of Termination.

(z)
"Non-Compete Benefits" means the benefits described in Article III of the Plan
including, but not limited to, the Non-Compete Payments described therein.

(aa)
"Non-Compete Payment" and "Non-Compete Payments" has the meaning assigned to
each in Section 3.1(a) of the Plan.

(bb)
"Notice of Termination" means a written notice that (i) indicates the specific
termination provision in this Plan relied upon, (ii) to the extent applicable,
sets forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Covered Executive’s employment under the provision
so indicated, and (iii) if the Date of Termination (as defined herein) is other
than the date of receipt of such notice, specifies the Date of Termination
(which Date of Termination will be not more than thirty (30) days after the
giving of such notice).

(cc)
"Plan Administrator" means the individual or committee appointed by the Company
to administer the Plan. If the Company does not appoint an individual or
committee to serve as the Plan Administrator, the Company will be the Plan
Administrator.

(dd)
"Plan" means the Whole Foods Executive Retention Plan and Non-Compete
Arrangement as set forth herein and as the same may be amended from time to
time.

(ee)
"Plan Agreement" means the written agreement between a Covered Executive and the
Plan Administrator, on behalf of the Employer substantially in the form attached
hereto in Appendix A. This form Plan Agreement may differ with respect to a
Covered


AUS01:634131
WHOLE FOODS EXECUTIVE RETENTION PLAN    7



--------------------------------------------------------------------------------



Executive as determined by the Compensation Committee in its sole and absolute
discretion. Each Plan Agreement will form a part of the Plan with respect to the
affected Covered Executive.
(ff)
"Plan Year" means the fiscal year of the Plan, which will commence on January 1
each year and end on December 31 of such year. The initial Plan Year will be a
short plan year beginning on May 20, 2010 and ending on December 31, 2010.

(gg)
"Pro Rata Bonus" has the meaning assigned in Section 4.4(a)(iii).

(hh)
"Specified Employee" means a "specified employee" within the meaning of section
409A of the Code (as determined in accordance with the methodology established
by the Employer as in effect on the Date of Termination).

(ii)
"Trustee" means a nationally recognized financial institution appointed by the
Company to serve as trustee of the Trust.

(jj)
"Trust" means the "rabbi trust" to be established by the Company pursuant to
Section 4.8.

2.2
Construction. Headings and subheadings are for the purpose of reference only and
are not to be considered in the construction of the Plan. The pronouns "he,"
"him" and "his" used in the Plan will also refer to similar pronouns of the
female gender unless otherwise qualified by the context.



            
End of Article II

AUS01:634131
WHOLE FOODS EXECUTIVE RETENTION PLAN    8



--------------------------------------------------------------------------------





ARTICLE III
NON-COMPETE BENEFITS
3.1
Non-Compete Benefits. If at any time the Covered Executive’s employment is
terminated either by the Employer other than for Cause or by the Covered
Executive, then, except as otherwise provided below or in the Covered
Executive’s Plan Agreement, the Covered Executive will be entitled to the
following Non-Compete Benefits in addition to the other rights set forth herein:

(a)
Non-Compete Payment. To the extent not limited below or in the Covered
Executive’s Plan Agreement and to the extent the Covered Executive continues to
comply with the terms of the Plan and the applicable Plan Agreement, the
Employer will make up to ten (10) semi annual payments to the Covered Executive
each in an amount equal to the amount set forth in Section 1 of the Covered
Executive’s Plan Agreement divided by ten (10) (each a "Non-Compete Payment,"
and together, the "Non-Compete Payments"). The first such Non-Compete Payment
will be made on a date which is six (6) months and one (1) day after the Date of
Termination. Each of the additional Non-Compete Payments will be made six (6)
months after the date of the last such payment. The Employer will withhold from
any amounts or benefits due to Executive under this Article III such United
States federal, state or local or foreign taxes as are required to be withheld
pursuant to any applicable law or regulation.

Only if a Covered Executive’s Plan Agreement includes Section 1(d) with
provision for Negotiated Benefits (as defined in such Covered Executive’s Plan
Agreement), the following provisions of this Section 3.1(a) of the Plan shall
not apply to such Covered Executive and their Plan Agreement.
Notwithstanding the first paragraph of Section 3.1(a) above, in the event the
Covered Executive voluntarily leaves the Employer’s employment before the Total
Benefit Date (as defined in the Covered Executive’s Plan Agreement) set forth in
Section 1 of the Covered Executive’s Plan Agreement, the amount, if any, paid to
the Covered Executive for each of the Non-Compete Payments will be adjusted as
set forth below; provided however, if Executive leaves the Employer’s employment
with Good Reason or because of Disability or death, no adjustment shall be made
to reduce any such payment that becomes due; otherwise, depending on the length
of time preceding the Date of Termination the Covered Executive has held his or
her current position or one or more of several other designated positions as set
forth in Section 1 of the Covered Executive’s Plan Agreement, the Non-Compete
Payments will be adjusted as follows:
Years in Position
Adjustment to Non-Compete Payment
Fewer than 11
reduced to zero
11 or greater but fewer than 12
20% of original amount will be paid
12 or greater but fewer than 13
40% of original amount will be paid
13 or greater but fewer than 14
60% of original amount will be paid


AUS01:634131
WHOLE FOODS EXECUTIVE RETENTION PLAN    9



--------------------------------------------------------------------------------



14 or greater but fewer than 15
80% of original amount will be paid
15 or greater
No adjustment will be made



(b)
Equity Compensation. Unless otherwise specified in an applicable award agreement
or the Covered Executive’s Plan Agreement, all stock options that have been
granted to the Covered Executive by the Employer will become vested and
immediately exercisable, and will remain exercisable until the earlier of (i)
the fifth (5th) anniversary of the Date of Termination, or (ii) the original
expiration date of the applicable stock option (other than by reason of
termination of employment). Unless otherwise specified in an applicable award
agreement or the Covered Executive’s Plan Agreement, all restricted stock,
restricted stock units and other similar awards will also immediately vest.

(c)
COBRA Coverage. Unless otherwise specified in the Covered Executive’s Plan
Agreement, the Employer will reimburse the Covered Executive on a monthly basis
for COBRA premiums paid by the Covered Executive for continuation of medical,
dental and vision benefits under the Company’s group health plans to the Covered
Executive and his or her eligible family members for a period commencing on the
date the Covered Executive’s group health coverage would otherwise terminate by
reason of his or her termination of employment and terminating on the earlier of
(i) the eighteenth (18th) month anniversary of the Date of Termination, or (ii)
the Covered Executive’s obtaining similar health benefit coverage, with no
pre-existing condition exclusions applicable to the Covered Executive after
taking into account the rules regarding creditable health coverage, via
employment with a new employer; provided, that the Covered Executive and/or his
eligible family members timely elect COBRA and provide evidence of the payment
of the monthly COBRA premium. The Covered Executive will be obligated to notify
the Daily Administrator within thirty (30) days of the date he or she secures
similar health coverage, in which case the Employer’s obligation to reimburse
the Covered Executive for such COBRA premium payments will cease, but the
Covered Executive and/or his or her family members may, at their option, elect
to continue to receive continued medical, dental and vision benefits under the
Company’s group health plan pursuant to COBRA for the remainder of the
applicable COBRA continuation period at their own expense in accordance with the
eligibility requirements of COBRA.

The foregoing benefits are subject to (i) the Covered Executive’s compliance
with the confidentiality provisions and restrictive covenants in the Plan
Agreement; (ii) the Covered Executive’s execution, within forty-five (45) days
following the Date of Termination, of the Waiver and Release, in the form
substantially similar to the form attached hereto as Exhibit A; and (iii) any
limitations in the applicable Plan Agreement relating to the Covered Executive’s
voluntary termination of employment with the Company.
3.2
Remedies for Violation of Restrictive Covenants. The Employer’s only remedies
for the Covered Executive’s failure to comply with the restrictive covenants set
forth in Section 2(b)(i) of the Plan Agreement (relating to the covenant not to
compete) will be termination for Cause, if applicable, and to cease to provide
any and all Non-Compete Benefits described in this Article III (including,
without limitation, the Employer’s ceasing to provide any and all Non-Compete
Payments otherwise payable under Section 3.1(a)). The


AUS01:634131
WHOLE FOODS EXECUTIVE RETENTION PLAN    10



--------------------------------------------------------------------------------



Employer’s only remedies for the Covered Executive’s failure to comply with the
confidentiality provisions and the other restrictive covenants in the Plan
Agreement (i.e., the covenants other than the covenant not to compete described
in the preceding sentence) will be termination for Cause, if applicable, the
injunctive relief described in Section 5 of the Plan Agreement, if applicable,
and to cease to provide any and all Non-Compete Benefits described in this
Article III (including, without limitation, the Employer’s ceasing to provide
any and all Non-Compete Payments otherwise payable under Section 3.1(a)).
3.3
Death or Disability of Covered Executive. Notwithstanding anything else in this
Article III, in the event of Covered Executive’s death or Disability, this
Article III will be effective as of the Effective Date (without giving effect to
the March 1, 2012 delayed date), the Waiver and Release will be deemed to have
been signed by the Covered Executive after a termination without Cause, the
Covered Executive will be deemed to have complied with the confidentiality
provisions and restrictive covenants set forth in the Plan Agreement and the
Employer will make the associated payments provided for in this Article III to
the Covered Executive or his or her estate.



            
End of Article III



AUS01:634131
WHOLE FOODS EXECUTIVE RETENTION PLAN    11



--------------------------------------------------------------------------------



ARTICLE IV
EMPLOYMENT AND BENEFITS AFTER A CHANGE IN CONTROL
4.1
COC Employment Period. The Employer agrees to continue to employ the Covered
Executive, subject to the terms and conditions of the Plan, for the COC
Employment Period. The COC Employment Period will terminate upon Executive’s
termination of employment for any reason; subject to the terms of this Article
IV.

4.2
Terms of Employment.

(a)
Position and Duties.

(i)
Scope and Location. During the COC Employment Period, (A) the Covered
Executive’s position (including status, offices, titles and reporting
requirements), authority, duties and responsibilities will be at least
commensurate in all respects with the most significant of those held, exercised
and assigned to the Covered Executive at any time during the one hundred and
twenty (120)-day period immediately preceding the COC Effective Date, (B) the
Covered Executive’s services will be performed at the office where the Covered
Executive was employed immediately preceding the COC Effective Date or at any
other location less than thirty-five (35) miles from such office, and (C) the
Covered Executive will not be required to travel on Employer business to a
substantially greater extent than required during the one hundred and twenty
(120)-day period immediately prior to the COC Effective Date.

(ii)
Additional Positions. During the COC Employment Period, and excluding any
periods of paid time off or sabbatical to which the Covered Executive is
entitled, the Covered Executive agrees to devote reasonable attention and time
during normal business hours to the business and affairs of the Employer and, to
the extent necessary to discharge the responsibilities assigned to the Covered
Executive hereunder, to use the Covered Executive’s reasonable best efforts to
perform faithfully and efficiently such responsibilities. During the COC
Employment Period, it will not be a violation of this Article IV for the Covered
Executive to (A) serve on corporate, civic or charitable boards or committees,
(B) deliver lectures, fulfill speaking engagements or teach at educational
institutions and (C) manage personal investments, so long as such activities do
not significantly interfere with the performance of the Covered Executive’s
responsibilities as an Executive in accordance with this Article IV. It is
expressly understood and agreed that, to the extent that any such activities
have been conducted by the Covered Executive prior to the COC Effective Date,
the continued conduct of such activities (or the conduct of activities similar
in nature and scope thereto) subsequent to the COC Effective Date will not
thereafter be deemed to interfere with the performance of the Covered
Executive’s responsibilities to the Employer.

(b)
Compensation.


AUS01:634131
WHOLE FOODS EXECUTIVE RETENTION PLAN    12



--------------------------------------------------------------------------------



(i)
Base Salary. During the COC Employment Period, the Covered Executive will
receive an annual base salary (the "Annual Base Salary") at an annual rate at
least equal to twenty-six (26) times the highest bi-weekly base salary rate
applicable to the Covered Executive by the Company and the Affiliated Companies
in respect of the one (1)-year period immediately preceding the month in which
the COC Effective Date occurs. The Annual Base Salary will be paid pursuant to
the Employer’s normal payroll practices at such intervals as the Employer pays
Executive salaries generally. During the COC Employment Period, the Annual Base
Salary will be reviewed at least annually, beginning no more than 12 months
after the last salary increase awarded to Executive prior to the COC Effective
Date. Any increase in the Annual Base Salary will not serve to limit or reduce
any other obligation to the Covered Executive under this Article IV. The Annual
Base Salary will not be reduced after any such increase and the term "Annual
Base Salary" will refer to the Annual Base Salary as so increased.

(ii)
Annual Bonus. In addition to the Annual Base Salary, the Covered Executive will
be awarded, for each fiscal year ending during the COC Employment Period, an
annual bonus (the "Annual Bonus") in cash according to the same formula used to
calculate the Covered Executive’s last bonus paid prior to the COC Effective
Date. Notwithstanding the prior sentence, if any comparable bonus under the
Employer’s successor bonus plan or arrangement would result in a higher payment
to the Covered Executive, the Covered Executive will instead receive such bonus
amount as her/his "Annual Bonus". Each such Annual Bonus will be paid no later
than two and a half months after the end of the fiscal year for which the Annual
Bonus is awarded and determined to be payable, unless Executive elects to defer
the receipt of such Annual Bonus pursuant to an arrangement that meets the
requirements of section 409A of the Code.

(iii)
Long-Term Cash and Equity Incentives, Savings and Retirement Plans. During the
COC Employment Period, the Covered Executive will be entitled to participate in
all long-term cash incentive, equity incentive, savings and retirement plans,
practices, policies, and programs applicable generally to other peer Executives,
but in no event will such plans, practices, policies and programs provide the
Covered Executive with incentive opportunities (measured with respect to both
regular and special incentive opportunities, to the extent, if any, that such
distinction is applicable), savings opportunities and retirement benefit
opportunities, in each case, less favorable, in the aggregate, than the most
favorable of those provided by the Employer to the Covered Executive under such
plans, practices (including without limitation, the Company’s annual stock
option grant), policies and programs as in effect at any time during the one
hundred and twenty (120)-day period immediately preceding the COC Effective Date
or, if more favorable to the Covered Executive, those provided generally at any
time after the COC Effective Date to other peer Executives.

(iv)
Welfare Benefit Plans. During the COC Employment Period, the Covered Executive
and/or the Covered Executive’s family, as the case may be, will


AUS01:634131
WHOLE FOODS EXECUTIVE RETENTION PLAN    13



--------------------------------------------------------------------------------



be eligible for participation in and will receive all benefits under welfare
benefit plans, practices, policies and programs provided by the Employer
(including, without limitation, medical, dental, vision, disability, employee
life, group life, accidental death and travel accident insurance plans and
programs) to the extent applicable generally to other peer Executives, but in no
event will such plans, practices, policies and programs provide the Covered
Executive with benefits that are less favorable, in the aggregate, than the most
favorable of such plans, practices, policies and programs in effect for the
Covered Executive at any time during the one hundred and twenty (120)-day period
immediately preceding the COC Effective Date or, if more favorable to Executive,
those provided generally at any time after the COC Effective Date to other peer
Executives.
(v)
Expenses. During the COC Employment Period, the Covered Executive will be
entitled to receive prompt reimbursement for all reasonable expenses incurred by
the Covered Executive in accordance with the most favorable policies, practices
and procedures of the Employer in effect for Executive at any time during the
one hundred and twenty (120)-day period immediately preceding the COC Effective
Date or, if more favorable to the Covered Executive, as in effect generally at
any time thereafter with respect to other peer Executives.

(vi)
Fringe Benefits. During the COC Employment Period, the Covered Executive will be
entitled to fringe benefits in accordance with the most favorable plans,
practices, programs and policies of the Employer in effect for the Covered
Executive at any time during the one hundred and twenty (120)-day period
immediately preceding the COC Effective Date or, if more favorable to the
Covered Executive, as in effect generally at any time thereafter with respect to
other peer Executives.

(vii)
Office and Support Staff. During the COC Employment Period, the Covered
Executive will be entitled to an office or offices of a size and with
furnishings and other appointments, and to an exclusive personal administrative
assistant and other assistance, at least equal to the most favorable of the
foregoing provided to the Covered Executive by the Employer at any time during
the one hundred and twenty (120)-day period immediately preceding the COC
Effective Date or, if more favorable to the Covered Executive, as provided
generally at any time thereafter with respect to other peer Executives. The
Covered Executive will be entitled to pick his or her own administrative
assistant.

(viii)
Paid Time Off. During the COC Employment Period, the Covered Executive will be
entitled to paid vacation in accordance with the most favorable plans, policies,
programs and practices of the Employer as in effect for the Covered Executive at
any time during the one hundred and twenty (120)-day period immediately
preceding the COC Effective Date or, if more favorable to the Covered Executive,
as in effect generally at any time thereafter with respect to other peer
Executives.


AUS01:634131
WHOLE FOODS EXECUTIVE RETENTION PLAN    14



--------------------------------------------------------------------------------



4.3
Termination.

(a)
Death. The Covered Executive’s employment will terminate automatically if the
Covered Executive dies during the COC Employment Period.

(b)
Termination With or without Cause or by Reason of Disability. Subject to the
other terms of the Plan (including, without limitation, payment of certain
amounts to the Covered Executive), the Employer may terminate the Covered
Executive’s employment during the COC Employment Period with or without Cause.

4.4
Obligations of the Employer in Connection with a Change of Control.

(a)
Termination Payments. If, during the COC Employment Period the Employer
terminates the Covered Executive’s employment other than for Cause or Death, or
the Covered Executive terminates employment for Good Reason then the Covered
Executive will be entitled to the following:

(iii)
Cash Payments: The Employer will pay to the Covered Executive, in a lump sum in
cash within thirty (30) days after the Date of Termination, the aggregate of the
following amounts:

(A)
the sum of (1) the Covered Executive’s Annual Base Salary through the Date of
Termination to the extent not previously paid, (2) the Covered Executive’s
business expenses that are reimbursable pursuant to Section 4.2(b) but have not
been reimbursed by the Employer as of the Date of Termination; (3) the Covered
Executive’s Annual Bonus for the fiscal year immediately preceding the fiscal
year in which the Date of Termination occurs, if such bonus has not been paid as
of the Date of Termination; (4) any accrued paid time off to the extent not
theretofore paid (the sum of the amounts described in subclauses (1), (2), (3)
and (4), the "Accrued Obligations") provided, that notwithstanding the
foregoing, if the Covered Executive has made an irrevocable election under any
deferred compensation arrangement subject to section 409A of the Code to defer
any portion of the annual bonus described in clause (3) above, then for all
purposes of this Article IV (including, without limitation, Sections 4.5 through
4.7)), such deferral election, and the terms of the applicable arrangement will
apply to the same portion of the amount described in such clause (3), and such
portion will not be considered as part of the "Accrued Obligations" but will
instead be an "Other Benefit" (as defined in Section 4.10 below;

(B)
the amount equal to the product of (1) three, and (2) the sum of (x) the Covered
Executive’s Annual Base Salary and (y) the average of the last three annual
bonuses paid to the Covered Executive; and

(iv)
Non-Compete Benefits: Subject to the other terms of the Plan, including the
requirement that Executive comply with the restrictive covenants in the Plan
Agreement and execute a Waiver and Release, the Employer will provide the
payments and benefits set forth in Article III.


AUS01:634131
WHOLE FOODS EXECUTIVE RETENTION PLAN    15



--------------------------------------------------------------------------------



Notwithstanding the foregoing provisions of Section 4.4(a)(i), in the event that
the Covered Executive is a Specified Employee, amounts that would otherwise be
payable and benefits that would otherwise be provided under Section 4.4(a)(i)
during the six (6)-month period immediately following the Date of Termination
(other than the Accrued Obligations) will instead be paid, with Interest, on any
delayed payment on the Delayed Payment Date; provided, however, that if the
Covered Executive dies following the Date of Termination but prior to the
Delayed Payment Date, such amounts will be paid to the personal representative
of the Covered Executive’s estate within thirty (30) days following the Covered
Executive’s death.
(v)
Pro Rata Bonus. “Pro Rata Bonus” means an amount equal to the product of (i) the
Covered Executive’s annual bonus during year in which the COC Effective Date
occurs, if any, and (ii) a fraction, the numerator of which is the number of
days in such year through the Date of Termination and the denominator of which
is three hundred and sixty five (365). The Pro Rata Bonus will be paid at the
same time and form specified in the applicable annual incentive plan.
Notwithstanding the foregoing, in the event that the successor to the Company by
reason of the Change of Control fails to assume the Company’s annual incentive
plan in effect on the COC Effective Date, and irrespective of whether Executive
incurs a termination of employment, dies or becomes Disabled, Executive will be
entitled to receive a lump sum cash payment in an amount equal to the target
bonus specified in the Company’s annual incentive plan, or if the plan does not
specify a target, the amount which would be payable based on the Company’s
forecasted results for such period established prior to the Change of Control
(the "Target Bonus"), subject to applicable withholding for income and
employment taxes. Such Target Bonus will be paid within five (5) business days
following the date of the Change of Control provided that amounts payable under
the annual incentive plan are exempt from Section 409A of the Code by reason of
the short-term deferral rule; otherwise, the Target Bonus will be paid at the
time such amount would have otherwise been paid had the annual incentive plan
remained in effect for the remainder of the year in which occurs the COC
Effective Date.

(vi)
Other Benefits: except as otherwise set forth in the last sentence of Section
4.10, to the extent not theretofore paid or provided, the Employer will timely
pay or provide to Executive any Other Benefits in accordance with the terms of
the underlying plans or agreements.

4.5
Death. If the Covered Executive dies during the COC Employment Period, the
Employer will provide Executive’s estate or beneficiaries with all payments due
to the Covered Executive as though Executive had left the employment of the
Employer with Good Reason on the date of the Covered Executive’s death (other
than with respect to the application of the Delayed Payment). All such payments
will be paid by the Employer to the Covered Executive’s estate or beneficiary,
as applicable, in a lump sum in cash within thirty (30) days of the date of the
Covered Executive’s death (the "deemed Date of Termination"). With respect to
the provision of the Other Benefits, the term "Other Benefits" for the purposes
of this Section 4.5 will include, without limitation, and the Covered
Executive’s estate and/


AUS01:634131
WHOLE FOODS EXECUTIVE RETENTION PLAN    16



--------------------------------------------------------------------------------



or beneficiaries will be entitled to receive, benefits at least equal to the
most favorable benefits provided by the Employer to the estates and
beneficiaries of peer Executives under such plans, programs, practices and
policies relating to death benefits, if any, as in effect with respect to other
peer Executives and their beneficiaries at any time during the one hundred and
twenty (120)-day period immediately preceding the COC Effective Date or, if more
favorable to the Covered Executive’s estate and/or beneficiaries, as in effect
on the date of the Covered Executive’s death with respect to other peer
Executives of the and their beneficiaries.
4.6
Disability. If the Covered Executive’s employment is terminated by the Employer
during the COC Employment Period by reason of the Covered Executive’s
Disability, the Covered Executive will be treated as though the Covered
Executive had left the employment of the Employer with Good Reason as of the
Date of Termination. Except as otherwise provided herein, all payments will be
paid by the Employer to the Covered Executive in accordance with Section 4.4(a).
With respect to the provision of the Other Benefits, the term "Other Benefits"
for the purposes of this Section 4.6 will include, and the Covered Executive
will be entitled to receive (after the Employer’s termination of the Covered
Executive’s employment), disability and other benefits at least equal to the
most favorable of those generally provided by the Employer to disabled
Executives and/or their families in accordance with such plans, programs,
practices and policies relating to disability, if any, as in effect generally
with respect to other peer Executives and their families at any time during the
one hundred and twenty (120)-day period immediately preceding the COC Effective
Date or, if more favorable to the Covered Executive and/or the Covered
Executive’s family, as in effect at any time thereafter generally with respect
to other peer Executives and their families.

4.7
Termination for Cause; Termination Other Than for Good Reason. If the Covered
Executive’s employment is terminated for Cause during the COC Employment Period,
the Employer will provide the Covered Executive with the Covered Executive’s
Annual Base Salary through the Date of Termination, payment for accrued but
unused paid time off, and the timely payment or delivery of the Other Benefits
(disregarding the proviso set forth in Section 4.4(a)(i)(A) regarding the
deferral of the Annual Bonus), but no Pro Rata Bonus will be paid to the Covered
Executive and the Employer will have no other severance obligations under
Article IV of the Plan; provided however, the Covered Executive may still
receive any payment to which he or she is entitled under another Article of the
Plan. If the Covered Executive voluntarily terminates employment during the COC
Employment Period, excluding a termination for Good Reason, the Employer will
provide to Executive the Accrued Obligations and the Pro Rata Bonus and the
timely payment or delivery of the Other Benefits, subject to the proviso set
forth in Section 4.4(a)(i)(A) to the extent applicable, and will have no other
severance obligations under Article IV of the Plan; provided however, that
Covered Executive may still receive any payment to which he or she is entitled
under another Article of the Plan. In such case, all the Accrued Obligations
will be paid to the Covered Executive in a lump sum in cash within thirty (30)
days of the Date of Termination and the Pro Rata Bonus will be paid pursuant to
the terms of Section 4.4(a)(iii).

4.8
Rabbi Trust. After any COC Effective Date, to the extent the payments to be
provided to Executive under Section 4.4(a)(i) are not to be paid until the
Delayed Payment Date and/or there are payments due under Section 3.1(a) then
within five (5) business days of Executive’s Date of Termination, the Company
will deliver cash, in an amount equal to the


AUS01:634131
WHOLE FOODS EXECUTIVE RETENTION PLAN    17



--------------------------------------------------------------------------------



aggregate of the cash amounts due under Article III, which is not immediately
payable, and Article IV, which is payable on a Delayed Payment Date (plus the
estimated Interest), to a Trust to be held by the Trustee pursuant to the terms
of the Trust agreement entered into between the Company and the Trustee prior to
the COC Effective Date; provided, however, that the Trust will not be funded if
the funding thereof would result in taxable income to Executive by reason of
section 409A(b) of the Code; and provided, further, in no event will any Trust
assets at any time be located or transferred outside of the United States,
within the meaning of section 409A(b) of the Code. Any fees and expenses of the
Trustee will be paid by the Company. The Trustee may not be removed by the
Company during the five (5)-year period following the Change of Control.
4.9
Legal Fees. At anytime after a COC Effective date through the Covered
Executive’s remaining lifetime (or, if longer, through the 20th anniversary of
the COC Effective Date), and regardless of whether or not the Plan has been
terminated, the Employer agrees to pay as incurred (within ten (10) days
following the Employer’s receipt of an invoice from the Covered Executive) to
the full extent permitted by law, all legal fees and expenses that the Covered
Executive may reasonably incur as a result of any contest (regardless of the
outcome thereof) by the Employer, the Covered Executive or others of the
validity or enforceability of, or liability under, any provision of the Plan,
the Plan Agreement or the Waiver and Release, or any guarantee of performance
thereof (including, without limitation, as a result of any contest by the
Covered Executive about the amount of any payment pursuant to the Plan), plus,
in each case, Interest determined as of the date such legal fees and expenses
were incurred. In order to comply with section 409A of the Code, in no event
will the payments by the Employer under this Section 4.9 be made later than the
end of the calendar year next following the calendar year in which such fees and
expenses were incurred, provided, that the Covered Executive submits an invoice
for such fees and expenses at least ten (10) days before the end of the calendar
year next following the calendar year in which such fees and expenses were
incurred. The amount of such legal fees and expenses that the Employer is
obligated to pay in any given calendar year will not affect the legal fees and
expenses that the Employer is obligated to pay in any other calendar year, and
the Covered Executive’s right to have the Employer pay such legal fees and
expenses may not be liquidated or exchanged for any other benefit.

4.10
Non-Exclusivity of Rights. Nothing in the Plan will prevent or limit the Covered
Executive’s continuing or future participation in any plan, program, policy or
practice provided by the Employer and for which the Covered Executive may
qualify, nor will anything herein limit or otherwise affect such rights as the
Covered Executive may have under any other contract or agreement with the
Employer. Amounts that are vested benefits or that the Covered Executive is
otherwise entitled to receive under any plan, policy, practice or program of or
any other contract or agreement with the Employer at or subsequent to the Date
of Termination ("Other Benefits") will be payable in accordance with such plan,
policy, practice or program or contract or agreement, except as explicitly
modified by the Plan. Without limiting the generality of the foregoing, the
Covered Executive’s resignation under the Plan, with or without Good Reason,
will in no way affect Executive’s ability to terminate employment by reason of
Executive’s "retirement" under any compensation and benefits plans, programs or
arrangements of the Employer, including without limitation any retirement or
pension plans or arrangements or to be eligible to receive benefits under any
compensation or benefit plans, programs or arrangements of the Employer,
including without limitation any retirement or pension plan or arrangement of
the Employer or


AUS01:634131
WHOLE FOODS EXECUTIVE RETENTION PLAN    18



--------------------------------------------------------------------------------



substitute plans adopted by the Company or its successors, and any termination
which otherwise qualifies as Good Reason will be treated as such even if it is
also a "retirement" for purposes of any such plan. Notwithstanding the
foregoing, if Executive receives payments and benefits pursuant to Article IV,
Executive will not be entitled to any severance pay or benefits under any
severance plan, program or policy of the Employer, unless otherwise specifically
provided therein in a specific reference to the Plan; provided however, that the
Covered Executive will be entitled to receive Non-Compete Payments and the
benefits set forth in Article III, subject to applicable requirements.


            
End of Article IV



AUS01:634131
WHOLE FOODS EXECUTIVE RETENTION PLAN    19



--------------------------------------------------------------------------------



ARTICLE V
ADMINISTRATION
5.1
The Plan Administrator. The overall administration of the Plan will be the
responsibility of the Plan Administrator.

5.2
Powers of Plan Administrator. The Plan Administrator will have sole and absolute
discretion regarding the exercise of its powers and duties under the Plan. In
order to effectuate the purposes of the Plan, the Plan Administrator will have
the following powers and duties:

(c)
To appoint the Daily Administrator;

(d)
To review and render decisions respecting a denial of a claim for benefits under
the Plan;

(e)
To construe the Plan and to make equitable adjustments for any mistakes or
errors made in the administration of the Plan; and

(f)
To determine and resolve, in its sole and absolute discretion, all questions
relating to the administration of the Plan and any trust established to secure
the assets of the Plan:

(i)
when differences of opinion arise between the Company, an Affiliate, the Daily
Administrator, the trustee, a Covered Executive, or any of them, and

(ii)
whenever it is deemed advisable to determine such questions in order to promote
the uniform and nondiscriminatory administration of the Plan for the greatest
benefit of all parties concerned.

The foregoing list of express powers is not intended to be either complete or
conclusive, and the Plan Administrator will, in addition, have such powers as it
may reasonably determine to be necessary or appropriate in the performance of
its powers and duties under the Plan.
5.3
Appointment of Daily Administrator. The Plan Administrator will appoint the
Daily Administrator, who will have the responsibility and duty to administer the
Plan on a daily basis. The Plan Administrator may remove the Daily Administrator
with or without cause at any time. The Daily Administrator may resign upon
written notice to the Plan Administrator.

5.4
Duties of Daily Administrator. The Daily Administrator will have sole and
absolute discretion regarding the exercise of its powers and duties under the
Plan. The Daily Administrator will have the following powers and duties:

(a)
To enter into, on behalf of the Employer, a Plan Agreement with an Executive who
is deemed a Covered Executive;

(b)
To direct the administration of the Plan in accordance with the provisions
herein set forth;


AUS01:634131
WHOLE FOODS EXECUTIVE RETENTION PLAN    20



--------------------------------------------------------------------------------



(c)
To adopt rules of procedure and regulations necessary for the administration of
the Plan, provided such rules are not in consistent with the terms of the Plan;

(d)
To determine all questions with regard to rights of Covered Executives and
beneficiaries under the Plan including, but not limited to, questions involving
eligibility of an Executive to participate in the Plan and the amount of a
Covered Executive's benefits;

(e)
To make all final determinations and computations concerning the benefits to
which the Covered Executive or his estate is entitled under the Plan;

(f)
To enforce the terms of the Plan and any rules and regulations adopted by the
Plan Administrator;

(g)
To review and render decisions respecting a claim for a benefit under the Plan;

(h)
To furnish the Employer with information that the Employer may require for tax
or other purposes;

(i)
To engage the service of counsel (who may, if appropriate, be counsel for the
Employer), actuaries, and agents whom it may deem advisable to assist it with
the performance of its duties;

(j)
To prescribe procedures to be followed by Covered Executives in obtaining
benefits;

(k)
To receive from the Employer and from Covered Executives such information as is
necessary for the proper administration of the Plan;

(l)
To create and maintain such records and forms as are required for the efficient
administration of the Plan;

(m)
To make all initial determinations and computations concerning the benefits to
which any Covered Executive is entitled under the Plan;

(n)
To give the trustee of any trust established to serve as a source of funds under
the Plan specific directions in writing with respect to:

(i)
making distribution payments, giving the names of the payees, specifying the
amounts to be paid and the time or times when payments will be made; and

(ii)
making any other payments which the trustee is not by the terms of the trust
agreement authorized to make without a direction in writing by the Daily
Administrator;

(o)
To comply with all applicable lawful reporting and disclosure requirements of
ERISA;

(p)
To comply (or transfer responsibility for compliance to the trustee) with all
applicable federal income tax withholding requirements for benefit
distributions; and


AUS01:634131
WHOLE FOODS EXECUTIVE RETENTION PLAN    21



--------------------------------------------------------------------------------



(q)
To construe the Plan, in its sole and absolute discretion, and make equitable
adjustments for any errors made in the administration of the Plan.

The foregoing list of express duties is not intended to be either complete or
conclusive, and the Daily Administrator will, in addition, exercise such other
powers and perform such other duties as it may deem necessary, desirable,
advisable or proper for the supervision and administration of the Plan.
5.5
Indemnification of Plan Administrator and Daily Administrator. To the extent not
covered by insurance, or if there is a failure to provide full insurance
coverage for any reason, and to the extent permissible under corporate by-laws
and other applicable laws and regulations, the Employer agrees to hold harmless
and indemnify the Plan Administrator and Daily Administrator against any and all
claims and causes of action by or on behalf of any and all parties whomsoever,
and all losses therefrom, including, without limitation, costs of defense and
reasonable attorneys' fees, based upon or arising out of any act or omission
relating to or in connection with the Plan other than losses resulting from the
Plan Administrator's or any such person's commission of fraud or willful
misconduct.

5.6
Claims for Benefits.

(a)
Initial Claim. In the event that a Covered Executive or his estate (a
"claimant") claims to be eligible for benefits, or claims any rights under the
Plan or seeks to challenge the validity or terms of the Waiver and Release
described in Section 3.1, such claimant must complete and submit such claim
forms and supporting documentation as will be required by the Daily
Administrator, in its sole and absolute discretion. Likewise, any claimant who
feels unfairly treated as a result of the administration of the Plan, must file
a written claim, setting forth the basis of the claim, with the Daily
Administrator. In connection with the determination of a claim, or in connection
with review of a denied claim, the claimant may examine the Plan, and any other
pertinent documents generally available to Covered Executives that are
specifically related to the claim.

A written notice of the disposition of any such claim will be furnished to the
claimant within ninety (90) days after the claim is filed with the Daily
Administrator. Such notice will refer, if appropriate, to pertinent provisions
of the Plan, will set forth in writing the reasons for denial of the claim if a
claim is denied (including references to any pertinent provisions of the Plan)
and, where appropriate, will describe any additional material or information
necessary for the claimant to perfect the claim and an explanation of why such
material or information is necessary. If the claim is denied, in whole or in
part, the claimant will also be notified of the Plan's claim review procedure
and the time limits applicable to such procedure, including the claimant's right
to arbitration following an adverse benefit determination on review as provided
below. All benefits provided in the Plan as a result of the disposition of a
claim will be paid as soon as practicable following receipt of proof of
entitlement, if requested.
(b)
Request for Review. Within ninety (90) days after receiving written notice of
the Daily Administrator's disposition of the claim, the claimant may file with
the Plan Administrator a written request for review of his claim. In connection
with the request


AUS01:634131
WHOLE FOODS EXECUTIVE RETENTION PLAN    22



--------------------------------------------------------------------------------



for review, the claimant will be entitled to be represented by counsel and will
be given, upon request and free of charge, reasonable access to all pertinent
documents for the preparation of his claim. If the claimant does not file a
written request for review within ninety (90) days after receiving written
notice of the Daily Administrator's disposition of the claim, the claimant will
be deemed to have accepted the Daily Administrator's written disposition, unless
the claimant was physically or mentally incapacitated so as to be unable to
request review within the ninety (90) day period.
(c)
Decision on Review. After receipt by the Plan Administrator of a written
application for review of his claim, the Plan Administrator will review the
claim taking into account all comments, documents, records and other information
submitted by the claimant regarding the claim without regard to whether such
information was considered in the initial benefit determination. The Plan
Administrator will notify the claimant of its decision by delivery or by
certified or registered mail to his last known address.

A decision on review of the claim will be made by the Plan Administrator at its
next meeting following receipt of the written request for review. If no meeting
of the Plan Administrator is scheduled within forty-five (45) days of receipt of
the written request for review, then the Plan Administrator will hold a special
meeting to review such written request for review within such forty-five (45)
day period. If special circumstances require an extension of the forty-five (45)
day period, the Plan Administrator will so notify the claimant and a decision
will be rendered within ninety (90) days of receipt of the request for review.
In any event, if a claim is not determined by the Plan Administrator within
ninety (90) days of receipt of written submission for review, it will be deemed
to be denied.
The decision of the Plan Administrator will be provided to the claimant as soon
as possible but no later than five (5) days after the benefit determination is
made. The decision will be in writing and will include the specific reasons for
the decision presented in a manner calculated to be understood by the claimant
and will contain references to all relevant Plan provisions on which the
decision was based. Such decision will also advise the claimant that he may
receive upon request, and free of charge, reasonable access to and copies of all
documents, records and other information relevant to his claim and will inform
the claimant of his right to arbitration in the case of an adverse decision
regarding his appeal. The decision of the Plan Administrator will be final and
conclusive.
5.7
Arbitration. In the event the claims review procedure described in Section 5.6
of the Plan does not result in an outcome thought by the claimant to be in
accordance with the Plan document, he may appeal such decision prior to a Change
of Control to a third party neutral arbitrator. These arbitration provisions as
a final dispute resolution mechanism will be elective on the part of the Covered
Executive on and after a Change of Control (i.e, the Covered Executive may
pursue legal action in a court of law in lieu of an appeal to any arbitrator).
The claimant must appeal to an arbitrator (or pursue legal action in a court of
law) within sixty (60) days after receiving the Plan Administrator's denial or
deemed denial of his request for review and before bringing suit in court. The
arbitration will be conducted pursuant to the American Arbitration Association
("AAA") Rules on Employee Benefit Claims.


AUS01:634131
WHOLE FOODS EXECUTIVE RETENTION PLAN    23



--------------------------------------------------------------------------------



The arbitrator will be mutually selected by the claimant and the Plan
Administrator from a list of arbitrators who are experienced in nonqualified
deferred compensation plan benefit matters that is provided by the AAA. If the
parties are unable to agree on the selection of an arbitrator within ten days of
receiving the list from the AAA, the AAA will appoint an arbitrator. The
arbitrator's review will be limited to interpretation of the Plan document in
the context of the particular facts involved. The claimant, the Plan
Administrator and the Employer agree to accept the award of the arbitrator as
binding, and all exercises of power by the arbitrator hereunder will be final,
conclusive and binding on all interested parties, unless found by a court of
competent jurisdiction, in a final judgment that is no longer subject to review
or appeal, to be arbitrary and capricious. The claimant, Plan Administrator and
the Employer agree that the venue for the arbitration will be in Austin, Texas.
The costs of arbitration will be paid by the Employer and all legal fees and
expenses reasonably incurred by the claimant will be reimbursed pursuant to
Section 4.9 (or if inapplicable, such fees and expenses will be incurred by the
claimant except to the extent the arbitrator may require the Employer to
reimburse the claimant for all or a portion of such amounts).
The following discovery may be conducted by the parties: interrogatories,
demands to produce documents, requests for admissions and oral depositions. The
arbitrator will resolve any discovery disputes by such pre‑hearing conferences
as may be needed. The Employer, Plan Administrator and claimant agree that the
arbitrator will have the power of subpoena process as provided by law.
Disagreements concerning the scope of depositions or document production, its
reasonableness and enforcement of discovery requests will be subject to
agreement by the Employer and the claimant or will be resolved by the
arbitrator. All discovery requests will be subject to the proprietary rights and
rights of privilege and other protections granted by applicable law to the
Employer and the claimant and the arbitrator will adopt procedures to protect
such rights. With respect to any dispute, the Employer, Plan Administrator and
the claimant agree that all discovery activities will be expressly limited to
matters directly relevant to the dispute and the arbitrator will be required to
fully enforce this requirement.
The arbitrator will have no power to add to, subtract from, or modify any of the
terms of the Plan, or to change or add to any benefits provided by the Plan, or
to waive or fail to apply any requirements of eligibility for a benefit under
the Plan. Nonetheless, the arbitrator will have absolute discretion in the
exercise of its powers in the Plan. Arbitration decisions will not establish
binding precedent with respect to the administration or operation of the Plan.
5.8
Receipt and Release of Necessary Information. In implementing the terms of the
Plan, the Plan Administrator and Daily Administrator, as applicable, may,
without the consent of or notice to any person, release to or obtain from any
other insuring entity or other organization or person any information, with
respect to any person, which the Plan Administrator or Daily Administrator deems
to be necessary for such purposes. Any Covered Executive or estate claiming
benefits under the Plan will furnish to the Plan Administrator or Daily
Administrator, as applicable, such information as may be necessary to determine
eligibility for and amount of benefit, as a condition of claiming and receiving
such benefit.


AUS01:634131
WHOLE FOODS EXECUTIVE RETENTION PLAN    24



--------------------------------------------------------------------------------



5.9
Overpayment and Underpayment of Benefits. The Daily Administrator may adopt, in
its sole and absolute discretion, whatever rules, procedures and accounting
practices are appropriate in providing for the collection of any overpayment of
benefits. If a Covered Executive or his estate receives an underpayment of
benefits, the Daily Administrator will direct that payment be made as soon as
practicable to make up for the underpayment. If an overpayment is made to a
Covered Executive or his estate, for whatever reason, the Daily Administrator
may, in its sole and absolute discretion, withhold payment of any further
benefits under the Plan until the overpayment has been collected or may require
repayment of benefits paid under the Plan without regard to further benefits to
which the Covered Executive or his estate may be entitled.

5.10
No Mitigation. The Employer’s obligation to make the payments provided for under
the Plan and otherwise to perform its obligations hereunder will not be affected
by any set-off, counterclaim, recoupment, defense, or other claim, right or
action that the Employer may have against the Covered Executive or others. In no
event will the Covered Executive be obligated to seek other employment or take
any other action by way of mitigation of the amounts payable to Executive under
any of the provisions of the Plan, and except as specifically provided in
Section 3.1(c) regarding COBRA coverage, such amounts will not be reduced
whether or not the Covered Executive obtains other employment.

            
End of Article V



AUS01:634131
WHOLE FOODS EXECUTIVE RETENTION PLAN    25



--------------------------------------------------------------------------------



ARTICLE VI
AMENDMENT AND TERMINATION OF THE PLAN
6.1
Continuation. The Company currently intends to continue the Plan indefinitely.
However, if the Plan is discontinued, the Company assumes no contractual
obligation beyond the obligations due to each Executive under the Plan and their
respective Plan Agreements which were executed prior to such discontinuance.

6.2
Amendment of Plan. The Company, through an action of the Board reserves the
right in its sole and absolute discretion to amend the Plan in any respect at
any time; provided, however, that except as required to comply with section 409A
of the Code or other applicable law, no amendment to the Plan will be made that
reduces or diminishes the rights of any Covered Executive as set forth in the
Covered Executive’s Plan Agreement without the Covered Executive’s written
consent. In the event of a Change of Control, no amendment may be made to the
Plan within twenty four (24) months following a Change of Control without the
consent of the affected Covered Executives.

6.3
Termination of Plan. The Company, through an action of the Board, may terminate
or suspend the Plan in whole or in part at any time subject to the same rules
regarding the amendment of the Plan in Section 6.2 (i.e., no Covered Executive’s
Plan Agreement may be terminated without the Covered Executive’s written consent
and the Plan may not be terminated within twenty four (24) months following a
Change of Control without the consent of the affected Covered Executives).

6.4
Termination of Affiliated Company's Participation. The Company may terminate an
Affiliated Company's participation in the Plan at any time by an action of the
Compensation Committee and providing written notice to the Affiliated Company;
provided, however, no such termination shall be allowed to negatively impact a
Covered Executive’s rights to the benefits described in the Plan and the Covered
Executive’s Plan Agreement that is in effect at the time of such termination.
The effective date of any such termination will be the later of the date
specified in the notice of the termination of participation or the date on which
the Daily Administrator can administratively implement such termination.

6.5
409A Compliance. The Plan is intended to comply with the requirements of section
409A of the Code or an exemption or exclusion therefrom and will in all respects
be administered in accordance with section 409A of the Code. In the event that
the Company determines that a provision of the Plan does not comply with section
409A of the Code, the Company may modify the Plan, in the least restrictive
manner necessary and without any diminution in the value of the payments to the
Covered Executive, in order to cause the provisions of the Plan to comply with
the requirements of section 409A of the Code, so as to avoid the imposition of
taxes and penalties on the Covered Executive pursuant to section 409A of the
Code. Based on existing guidance under section 409A of the Code, the Company
believes and intends that the Non-Compete Payment under Section 3.1(a) and the
Change of Control payment under Section 4.4(a)(i)(B) constitute separate amounts
of deferred compensation under Section 409A of the Code and, as such, they may
each have a separate time and form of payment under Treasury Regulation
§1.409A-3(c). However, in the event that subsequent guidance issued under
section 409A indicates that this is not the case and the Non-Compete Payment and
the Change of Control payment under Section 4.4(a)(i)(B)


AUS01:634131
WHOLE FOODS EXECUTIVE RETENTION PLAN    26



--------------------------------------------------------------------------------



must be treated as a single payment, the Change of Control payment will be paid
at the same time and in the same form as the Non-Compete Payment.
            
End of Article VI

AUS01:634131
WHOLE FOODS EXECUTIVE RETENTION PLAN    27



--------------------------------------------------------------------------------



ARTICLE VII
MISCELLANEOUS
7.1
No Reduction of Employer Rights. Except as provided in Article IV, nothing
contained in the Plan will be construed as a contract of employment between the
Employer and a Covered Executive, or as a right of any Covered Executive to
continue in the employment of the Employer, or as a limitation of the right of
the Employer to discharge any of its Covered Executives, with or without cause.

7.2
Successor to the Company. The Company will require any successor or assign
(whether direct or indirect, by purchase, exchange, lease, merger,
consolidation, or otherwise) to all or substantially all of the property and
assets of the Company and its Affiliated Companies taken as a whole, to
expressly assume the Plan and to agree to perform under the Plan in the same
manner and to the same extent that the Company and its Affiliated Companies
would be required to perform it if no such succession had taken place.

7.3
Provisions Binding. All of the provisions of the Plan will be binding upon the
Company and its Affiliated Companies and any successor to the Company or any
such Affiliated Company. Likewise, the provisions of the Plan will be binding
upon all persons who will be entitled to any benefit hereunder, their heirs and
personal representatives.

7.4
Governing Law. Except to the extent pre-empted by ERISA or other applicable
federal law, the Plan will be governed by and construed in accordance with the
laws of the State of Texas, without reference to principles of conflict of laws.

7.5
Notice. All notices and other communications under the Plan must be in writing
and given by hand delivery to the other party or by registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:

(a)
Covered Executive. For notice to the Covered Executive:

At the most recent address on file at the Employer.
(b)
For the Company and Administrators: For notice to the Company, Plan
Administrator or Daily Administrator:

Whole Foods Market, Inc.
550 Bowie St.
Austin, TX 78703


Notice to the Company should be directed to the attention of the General
Counsel.
(c)
Alternate Address. If either party provides written notice to the other in
accordance with this Section 7.5, of an alternate address, such address will be
used instead of the addresses specified in clauses (a) or (b).

(d)
Effective Date. Notice and communications will be effective when actually
received by the addressee.


AUS01:634131
WHOLE FOODS EXECUTIVE RETENTION PLAN    28



--------------------------------------------------------------------------------



7.6
Severability. The invalidity or unenforceability of any provision of the Plan
will not affect the validity or enforceability of any other provision of the
Plan.

7.7
Counterparts and Electronic Signatures. Each Plan Agreement may be executed in
several counterparts, all of which taken together shall constitute one single
agreement. Signatures may be made and delivered electronically.

7.8
Withholding. The Company may withhold from any amounts payable under the Plan
such United States federal, state or local or foreign taxes as will be required
to be withheld pursuant to any applicable law or regulation.

7.9
No Waiver. The Covered Executive’s or the Employer’s failure to insist upon
strict compliance with any provision of the Plan or the failure to assert any
right the Covered Executive or the Employer have hereunder, including, without
limitation, the right of the Covered Executive to terminate employment for Good
Reason, will not be deemed to be a waiver of such provision or right or any
other provision or right of the Plan.



            
End of Article VII

AUS01:634131
WHOLE FOODS EXECUTIVE RETENTION PLAN    29



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Whole Foods Executive Retention Plan and Non-Compete
Arrangement has been executed on this ___ day of May, 2012, effective as of May
20, 2010, except as specifically provided otherwise herein.
WHOLE FOODS MARKET, INC.


By:        
John P. Mackey
Co-Chief Executive Officer    





AUS01:634131
WHOLE FOODS EXECUTIVE RETENTION PLAN    30



--------------------------------------------------------------------------------



APPENDIX A

PLAN AGREEMENTS
Section 2.1(ee) of the Whole Foods Executive Retention Plan and Non-Compete
Arrangement (the "Plan") provides that each Covered Executive will enter into an
Plan Agreement which sets forth the terms and conditions of his benefits under
the Plan and a form copy of such agreement will be attached to the Plan as
Appendix A.

AUS01:634131

--------------------------------------------------------------------------------



WHOLE FOODS EXECUTIVE RETENTION PLAN
AND NON-COMPETE ARRANGEMENT AGREEMENT


THIS EXECUTIVE RETENTION PLAN AND NON-COMPETE ARRANGEMENT AGREEMENT ("Plan
Agreement") is made as of _____ 20__ by and between the Plan Administrator of
the Whole Foods Executive Retention Plan and Non-Compete Arrangement (the
"Plan") on behalf of Whole Foods Market Services, Inc. (the "Employer"), and
__________________ (the "Covered Executive"). This Plan Agreement supersedes and
replaces any existing agreement entered into between the Employer and the
Covered Executive under the Plan and any existing severance, change in control
or similar agreement in effect between the Employer and the Covered Executive
and represents the entire agreement of the parties concerning the subject matter
herein. Capitalized terms used in this Plan Agreement that are not defined
herein will have the meaning set forth in the Plan.
1.
Non-Compete Benefits.

(a)
Non-Compete Payment. The amount of the total of all Non-Compete Payments payable
to the Covered Executive under Section 3.1(a) of the Plan will equal up to
______________________ ($________)(so long as the Covered Executive complies
with the terms of this Plan Agreement); provided, this amount will be adjusted
to reflect the increase, if any, in the Consumer Price Index (as defined below)
that has occurred during the period beginning on the date of this Plan Agreement
and ending as of the close of the month immediately preceding the month in which
the Covered Executive’s employment is terminated in accordance with Section
3.1(a) of the Plan; [and further provided, that the amount of the Non-Compete
Payment payable upon a voluntary termination of employment for a reason other
than Good Reason, Disability or death will be subject to Section 1(d) of this
Plan Agreement]*.

For the avoidance of doubt, on the date of this Plan Agreement, the Company and
the Covered Executive agree that the Covered Executive has continuously served
in one or more of the positions referenced in Section 3.1(a) of the Plan from
_________; therefore, for any Date of Termination occurring on or after [15
Years following start date] (the “Total Benefit Date”), no adjustments to any
Non-Compete Payment otherwise due shall be made pursuant to the terms of the
table in Section 3.1(a) of the Plan[; provided that no adjustment to any
Non-Compete Payment shall be made pursuant to the table in Section 3.1(a) of the
Plan because, as specified in the second paragraph of Section 3.1(a) of the
Plan, this Plan Agreement includes Section 1(d) with provision for Negotiated
Benefits (as defined below); further provided that unless otherwise specified an
adjustment may still be made pursuant to Section 1(d) of this Plan Agreement]*.
For purposes of Section 1 of this Plan Agreement, the term “Consumer Price
Index” means the Consumer Price Index for all Urban Consumers published by the
United States Bureau of Labor Statistics, or the supplement or successor thereto
if publication of such index should be discontinued.
______________________
[* These provisions apply only to the Company's Co-Chief Executive Officers
(other than John Mackey), Chief Financial Officer and the other Executive Team
Members of the Company.]

AUS01:634131

--------------------------------------------------------------------------------



(b)
Equity Compensation. [Subject to the provisions of Section 1(d) of this Plan
Agreement, ]* applicable equity compensation granted to the Covered Executive
shall be vested and be exercisable pursuant to the provisions of Section 3.1(b)
of the Plan (so long as the Covered Executive complies with the terms of this
Plan Agreement).

(c)
COBRA Coverage. [Subject to the provisions of Section 1(d) of this Plan
Agreement,]* the Covered Executive shall be entitled to reimbursement of COBRA
premiums pursuant to the provisions of Section 3.1(c) of the Plan (so long as
the Covered Executive complies with the terms of this Plan Agreement).

(d)
[Voluntary Termination of Employment. In the event that the Covered Executive
voluntarily terminates employment with the Company for a reason other than Good
Reason, Disability or death, the Non-Compete Benefits otherwise due and payable
shall not be due and payable in connection with such termination, and instead
the benefits payable, if any, will consist of those benefits described in
Sections 1(a), 1(b) and 1(c) of this Plan Agreement but in such amounts as are
negotiated between either one of the two Co-Chief Executive Officers of the
Company (or the Chief Executive Officer of the Company, if the Company has only
one Chief Executive Officer at such time) and the Covered Executive and
documented in a signed writing (the “Negotiated Benefits” which benefits will be
deemed to be Non-Compete Benefits described herein); provided, however that for
purposes of such negotiation the benefits cannot exceed the maximum provided for
in the case of a termination for “Good Reason” under Sections 1(a), 1(b) and
1(c) of this Plan Agreement.

The minimum total of all Non-Compete Payments under Section 1(a) of this Plan
Agreement resulting from a negotiation pursuant to this Section 1(d) shall be:
(i)    at any time prior to October 1, 2012, $0;
(ii)    on October 1, 2012 or within 1 year thereafter, 20% of the amount set
forth in Section 1(a) above with the specified adjustments for any increase in
the Consumer Price Index;
(iii)    on October 1, 2013 or within 1 year thereafter, 40% of the amount set
forth in Section 1(a) above with the specified adjustments for any increase in
the Consumer Price Index;
(iv)    on October 1, 2014 or within 1 year thereafter, 60% of the amount set
forth in Section 1(a) above with the specified adjustments for any increase in
the Consumer Price Index;
(v)    on October 1, 2015 or within 1 year thereafter, 80% of the amount set
forth in Section 1(a) above with the specified adjustments for any increase in
the Consumer Price Index; and




______________________
[* These provisions apply only to the Company's Co-Chief Executive Officers
(other than John Mackey), Chief Financial Officer and the other Executive Team
Members of the Company.]

AUS01:634131

--------------------------------------------------------------------------------



(vi)    at any time on of after October 1, 2016, 100% of the amount set forth in
Section 1(a) above with the specified adjustments for any increase in the
Consumer Price Index.
Actual payment of any Non-Compete Payment is subject to the other terms of this
Plan Agreement and the Plan.
By way of example, if Section 1(a) above reads as follows: “Non-Compete Payment.
The amount of the total of all Non-Compete Payments payable to the Covered
Executive under Section 3.1(a) of the Plan will equal up to Four-Million Dollars
($4,000,000)” and the Covered Executive voluntarily terminated employment with
the Company for a reason other than Good Reason, Disability or death as of
October 3, 2013, then the maximum total of all Non-Compete Payments described in
Section 1(a) would be $4,000,000, and the minimum total of all Non-Compete
Payments described in Section 1(a) would be 40% of $4,000,000, which is
$1,600,000.
Notwithstanding the foregoing, if either of the two Co-Chief Executive Officers
of the Company as of the date of this Agreement are involuntarily terminated or
if both of the Co-Chief Executive Officers die and/or otherwise terminate
employment with the Company within forty-five (45) days of each other (including
the situations in which: both die; each person’s employment is terminated, and
one person dies and the other person’s employment is terminated) and the Covered
Executive terminates employment with the Company after the occurrence of the
applicable event(s), the Negotiated Benefits will not be payable and the amount
of Non-Compete Benefits determined under Section 1(a), (b) and (c) of this Plan
Agreement, without regard to this Section 1(d), shall be payable to the Covered
Executive.]* 
[In the event that the Covered Executive voluntarily terminates employment with
the Company for a reason other than Good Reason, Disability or death, the
Non-Compete Benefits otherwise due and payable shall not be due and payable in
connection with such termination, and instead the benefits payable, if any, will
consist of those benefits described in Sections 1(a), 1(b) and 1(c) of this Plan
Agreement but in such amounts as are negotiated between the other Co-Chief
Executive Officer of the Company and the Covered Executive and documented in a
signed writing (the “Negotiated Benefits” which benefits will be deemed to be
Non-Compete Benefits described herein); provided, however that for purposes of
such negotiation the benefits cannot exceed the maximum provided for in the case
of a termination for “Good Reason” under Sections 1(a), 1(b) and 1(c) of this
Plan Agreement.
The minimum total of all Non-Compete Payments under Section 1(a) of this Plan
Agreement resulting from a negotiation pursuant to this Section 1(d) shall be:
(vii)    at any time prior to October 1, 2012, $0;




______________________
[* These provisions apply only to the Company's Co-Chief Executive Officers
(other than John Mackey), Chief Financial Officer and the other Executive Team
Members of the Company.]

AUS01:634131

--------------------------------------------------------------------------------



(viii)    on October 1, 2012 or within 1 year thereafter, 20% of the amount set
forth in Section 1(a) above with the specified adjustments for any increase in
the Consumer Price Index;
(ix)    on October 1, 2013 or within 1 year thereafter, 40% of the amount set
forth in Section 1(a) above with the specified adjustments for any increase in
the Consumer Price Index;
(x)    on October 1, 2014 or within 1 year thereafter, 60% of the amount set
forth in Section 1(a) above with the specified adjustments for any increase in
the Consumer Price Index;
(xi)    on October 1, 2015 or within 1 year thereafter, 80% of the amount set
forth in Section 1(a) above with the specified adjustments for any increase in
the Consumer Price Index; and
(xii)    at any time on of after October 1, 2016, 100% of the amount set forth
in Section 1(a) above with the specified adjustments for any increase in the
Consumer Price Index.
Actual payment of any Non-Compete Payment is subject to the other terms of this
Plan Agreement and the Plan.
By way of example, if Section 1(a) above reads as follows: “Non-Compete Payment.
The amount of the total of all Non-Compete Payments payable to the Covered
Executive under Section 3.1(a) of the Plan will equal up to Four-Million Dollars
($4,000,000)” and the Covered Executive voluntarily terminated employment with
the Company for a reason other than Good Reason, Disability or death as of
October 3, 2013, then the maximum total of all Non-Compete Payments described in
Section 1(a) would be $4,000,000, and the minimum total of all Non-Compete
Payments described in Section 1(a) would be 40% of $4,000,000, which is
$1,600,000.
Notwithstanding the foregoing, if the other of the two Co-Chief Executive
Officers of the Company as of the date of this Agreement dies or terminates
employment with the Company for any reason and the Covered Executive terminates
his employment with the Company after the occurrence of such event, Negotiated
Benefits will not be payable and the amount of Non-Compete Benefits determined
under Section 1(a), (b) and (c) of this Plan Agreement, without regard to this
Section 1(d), shall be payable to the Covered Executive.]# 
2.
Confidentiality and Restrictive Covenants. As a condition of receiving the
Non-Compete Benefits under Article III of the Plan, as set forth in Section 1 of
this Plan Agreement [including the Negotiated Benefits that may be payable in
the event of the Covered Executive’s voluntary termination of employment]*, the
Covered Executive agrees to comply with the following confidentiality provisions
and restrictive covenants:

______________________
[# These provisions apply only to the Company's Co-Chief Executive Officers
(other than John Mackey).]
[* These provisions apply only to the Company's Co-Chief Executive Officers
(other than John Mackey), Chief Financial Officer and the other Executive Team
Members of the Company.]

AUS01:634131

--------------------------------------------------------------------------------



(a)
Confidentiality Provisions.

(i)    Definition of Confidential Information. "Confidential Information" means
the existence this Plan Agreement, including all its material terms.
"Confidential Information" also means any information or material (A) generated
or collected by, or utilized in the operations of, the Employer that relates to
the actual or anticipated business or research and development conducted by or
on behalf of the Employer, or (B) suggested by or resulting from any task
assigned to the Covered Executive or work performed by the Covered Executive for
or on behalf of the Employer, including, for example and without limitation,
information and materials relating or pertaining to the Employer’s financial
performance, financial statements and reports, financial projections, accounting
methods and information, business plans, strategic plans, plans regarding the
Employer’s future growth, development and projects, marketing plans and
strategies, sales methods and strategies, products, pricing strategies, price
lists, vendor lists, vendor information (including, without limitation, their
history of dealings with the Employer), employee files, employee compensation,
skills, performance and qualifications of the Employer’s personnel, trade
secrets, inventions (whether patented or unpatented), copyrights, service marks,
know-how, computer programs, computer code and related documentation, processes,
methods, formulas, research, development, licenses, permits, and compilations of
any of the foregoing information relating to the actual or anticipated business
of the Employer. Confidential Information does not include information that
properly and lawfully has become generally known to the public other than as a
result of any act or omission by any Covered Executive.
Confidential Information also includes information that belongs to the
Employer’s vendors and customers and is not generally known to the public. This
includes information that could be used by clients’ competitors to gain an
advantage in the market; client’s marketing plans, business plans, customer
lists/data, organizational structure, pricing, financial data, budgeting and
reporting.
(ii)    Promise to Provide Confidential Information. The Employer promises that
it will, throughout the course of the Covered Executive’s employment with the
Employer, provide the Covered Executive with Confidential Information. The
Covered Executive acknowledges that the Employer has invested substantial time,
money and effort in developing its Confidential Information, that this
Confidential Information is a valuable, special and unique asset of the
Employer, that the Employer would sustain great loss if such information were
improperly used or disclosed, and that the protection and maintenance of the
Employer’s Confidential Information constitute legitimate interests to be
protected by the Company by the covenants set forth in this Section 2.2.

AUS01:634131

--------------------------------------------------------------------------------



(iii)    Nondisclosure of Confidential Information. During the Covered
Executive’s employment with the Employer and at any time thereafter, the Covered
Executive will preserve in strictest confidence, and will not disclose, copy or
take away, either directly or indirectly, or use for the Covered Executive’s own
benefit or the benefit of any third party, any Confidential Information of the
Employer or any confidential or proprietary information or material received by
the Employer from third parties, except as required in the ordinary course of
the Covered Executive’s employment for the benefit of the Employer. With respect
to other employees of any Employer or its affiliates (including all parent
companies and all wholly or partially owned subsidiaries), unless approved by a
member of the Employer’s Executive Team, the Covered Executive agrees that
he/she will only discuss this Plan Agreement with the following persons: any
Executive Team Member, the Senior Global Vice President and/or the General
Counsel or another attorney for the Employer. Notwithstanding the above, the
Covered Executive has the right to discuss the terms of this Plan Agreement with
outside legal counsel, accountants and other persons who are not employed with
an Employer entity and who have a need to know in order to assist the Covered
Executive with the enforcement and/or protection of any legal right.
(iv)    Return of Confidential Information. At the end of the Covered
Executive’s employment with the Employer, the Covered Executive agrees to search
for and return to the Employer all property belonging to the Employer including
any documents, records, electronic data, and tangible items and materials
containing or embodying any Employer information or Employer Confidential
Information—whether such information was prepared by the Covered Executive or by
others, and whether such information exists as hard copy or in electronic form
on a Employer-issued computer device, a personal computer device or any other
electronic device. All documents, records, computer programs, electronic data,
and tangible items and materials containing or embodying any Confidential
Information, including all copies thereof, whether prepared by the Covered
Executive or by others, will immediately be returned to the Employer upon
termination of the Covered Executive’s employment with the Employer (voluntary
or otherwise), or at any time upon the Employer’s request. The Covered Executive
understands and agrees that the Covered Executive’s obligation to maintain the
confidentiality of Confidential Information remains even after the Covered
Executive’s employment with the Employer ends and continues for so long as such
Confidential Information remains not generally known to the public through no
fault or breach of this Plan Agreement by the Covered Executive. Notwithstanding
the above, the Covered Executive has the right to keep a copy of the Plan
Agreement.
(b)
Restricted Covenants. In consideration of the Employer’s promise to provide
Confidential Information and other good and valuable consideration, the receipt
and sufficiency thereof is hereby acknowledged, the Covered Executive agrees as
follows:


AUS01:634131

--------------------------------------------------------------------------------



(i)    Covenant Not to Compete. During the Covered Executive’s employment with
the Employer or its affiliates, including all parent companies and all wholly or
partially owned subsidiaries (collectively, the “Employer Entities” for purposes
of this Section 2(b)(i)), other than with respect to the Employer Entities, the
Covered Executive will refrain from participating in, providing services to,
planning or organizing any business that is in the business of retail food
service, retail grocery sales or retail grocery distribution. During the Covered
Executive’s employment and, in the event the Covered Executive is eligible for
and elects to receive the Non-Compete Benefits payable pursuant to Article III,
for a period of five (5) years following the termination of the Covered
Executive’s employment (such additional period, the "Restricted Period"), the
Covered Executive will not, in any geographic region in which any of the
Employer Entities then does business, directly or indirectly, perform management
level services for, consult with or sit on the board of directors (or similar
body) of any business competitive with the Employer Entities including any
company in the business of retail food service, retail grocery sales or retail
grocery distribution.
(ii)    Nonsolicitation of Team Members. During the Covered Executive’s
employment and, in the event the Covered Executive is eligible for and elects to
receive the Non-Compete Benefits payable pursuant to Article III, the Restricted
Period, the Covered Executive will not, on the Covered Executive’s own behalf or
on behalf of any other person, have any contact with a person who is, during
such time frame, an employee of a Employer entity, for the purpose of discussing
that person’s leaving such employment. The Covered Executive will not, during
the Restricted Period, in any other manner attempt, directly or indirectly,
attempt to hire any employee of an Employer entity or to influence, induce or
encourage any employee of an Employer entity to leave the employment of the
Employer.
(iii)    Nondisparagement. The Covered Executive agrees that the Covered
Executive will not disparage the Employer or one or more of its affiliates
(including any parent companies and any wholly or partially owned subsidiaries),
the Board, the Employer’s executives, the Employer’s employees and the
Employer’s products or services during the term of this Plan Agreement and
thereafter. For purposes of this Plan Agreement, disparagement does not include
(A) compliance with legal process or subpoenas to the extent only truthful
statements are rendered in such compliance attempt, (B) statements in response
to an inquiry from a court or regulatory body, or (C) statements or comments in
rebuttal of media stories or alleged media stories.
(iv)    Termination and Forfeiture. If during the Covered Executive’s employment
with the Employer, the Covered Executive materially violates any of the
covenants and restrictions contained in this Plan Agreement, such action may be
grounds for the termination of the Covered Executive’s employment for Cause. If
the Covered Executive is eligible for and elects to receive the Non-Compete
Benefits payable pursuant to Article III of the Plan and during the Restricted
Period the Covered Executive violates any

AUS01:634131

--------------------------------------------------------------------------------



of the covenants and restrictions contained in this Plan Agreement, the Covered
Executive will forfeit the right to any and all future Non-Compete Benefits. The
provisions of this Plan Agreement are in addition to any forfeiture provisions
of other Employer plans, programs or agreements applicable to the Covered
Executive. The Covered Executive specifically recognizes and affirms that the
restrictive covenants set forth in this Plan Agreement are a material part of
this Plan Agreement without which the Employer would not have entered into this
Plan Agreement.
(v)    Representations. The Covered Executive has carefully read and considered
the provisions of Paragraphs 2(b)(i) through (iv) of this Plan Agreement and
agrees that the restrictions set forth therein, including, but not limited to,
the time period and geographic area of the restrictions and the scope of
activities restricted are fair and reasonable and are supported by sufficient
and valid consideration, and that these restrictions do not impose any greater
restraint than is necessary to protect the goodwill and other legitimate
business interests of the Employer, its officers, directors, shareholders and
other employees. The Covered Executive acknowledge that the covenants and
agreements in Paragraphs 2(b)(i) through (iv) of this Plan Agreement are
ancillary to and a part of an otherwise enforceable agreement entered into at
the time these covenants are made, namely, the agreement concerning provision
and confidentiality of Confidential Information. The Covered Executive
acknowledges that the Covered Executive’s agreement to be bound by the
restrictive covenants set forth in Paragraphs 2(b)(i) through (iv) of this Plan
Agreement is a concurrent and material inducement for the Employer (A) to enter
into the ancillary terms of this Plan Agreement, (B) to continue the Covered
Executive’s employment, and (C) to provide the Covered Executive with the
promises and consideration set forth in this Plan Agreement. The Covered
Executive agrees that each ancillary agreement set forth in this Plan Agreement,
is otherwise enforceable and independently sufficient to support all of the
protective covenants in Paragraphs 2(b)(i) through (iv) of this Plan Agreement.
The Covered Executive acknowledges that these restrictions will not prevent the
Covered Executive from obtaining gainful employment in the Covered Executive’s
occupation or field of expertise or cause the Covered Executive undue hardship
and that there are numerous other employment and business opportunities
available to the Covered Executive that are not affected by these restrictions.
(vi)    Reformation. Should an arbitrator or court determine that the scope of
any of the covenants contained in Paragraphs 2(b)(i) through (iv) of this Plan
Agreement exceed the maximum restrictiveness such arbitrator or court deems
reasonable and enforceable, the parties intend that the arbitrator or court
should reform, modify and enforce the provision to such narrower scope as it
determines to be reasonable and enforceable. Any reduction in the Restricted
Period will concomitantly reduce the obligation to provide the Non-Compete
Benefits to the duration of the revised Restricted Period.

AUS01:634131

--------------------------------------------------------------------------------



(vii)    Election. If at any time the Covered Executive elects not to receive
the Non-Compete Benefits, then the Employer agrees it will not enforce this
Paragraph 2(b) during the portion of the Restriction Period occurring after such
election in exchange for the Covered Executive’s commitment to not seek any or
addition, as applicable, Non-Compete Benefits, including, without limitation,
any additional Non-Compete Payment.
3.
Change in Control Benefits. In the event of a Change of Control, the Covered
Executive will also be entitled to the rights and benefits set forth in Article
IV of the Plan, as in effect on the date of this Plan Agreement, including the
termination payment described in Section 4.4(a) and subject to the Covered
Executive’s satisfaction of the terms and conditions that are required to
receive such benefits.

4.
Dispute Resolution. Any dispute or claim for benefits under the Plan must be
resolved through the claims procedure set forth in Article V of the Plan which
procedure, prior to a Change of Control culminates in binding arbitration, if
elected by the Covered Executive. By accepting the benefits provided under the
Plan, the Covered Executive hereby agrees to binding arbitration as the final
means of dispute resolution (if the Covered Executive elects to pursue binding
obligation) with respect to the Plan prior to a Change of Control.

5.
Injunctive Relief. Notwithstanding anything contained in the Plan or Section 4
to the contrary, if the Covered Executive breaches, or threatens to commit a
breach of, any of the restrictive covenants of Section 2(b) of this Plan
Agreement (other than the restrictive covenants set forth in Section 2(b)(i)),
the Company will also have the right and remedy to seek from any court of
competent jurisdiction specific performance of such provisions or injunctive
relief against any act which would violate any of Section 2(b) of this Plan
Agreement, it being acknowledged and agreed that any such breach or threatened
breach will cause irreparable injury to the Company. The Company and the Covered
Executive (a) agree that any suit, action or legal proceeding permitted by this
Section 5 may be brought in the courts of record of the State of Texas in Travis
County or the court of the United States, Western District of Texas; (b) consent
to the jurisdiction of each such court in any suit, action or proceeding
permitted by this Section; and (c) waive any objection that they may have to the
laying of venue of any such suit, action or proceeding permitted by this Section
5 in any of such courts.

6.
Plan Incorporated by Reference. The Plan is hereby incorporated into and made a
part of this Plan Agreement as though set forth in full herein. The parties will
be bound by and have the benefit of each and every provision of the Plan, as
amended from time to time.

7.
Amendment. This Plan Agreement may be amended at any time by the mutual
agreement of the parties; provided, that no such amendment will be effective
unless evidenced by a written instrument executed by both the Employer and the
Covered Executive.


AUS01:634131

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have entered into this Plan Agreement on
_____, 20__.


COVERED EXECUTIVE                PLAN ADMINISTRATOR


WHOLE FOODS MARKET, INC.


By:                            By:                        
Name:                                John P. Mackey
Title:                                 Co-Chief Executive Officer

AUS01:634131

--------------------------------------------------------------------------------



EXHIBIT A

WAIVER AND RELEASE
In exchange for the payment to me of the Non-Compete Benefits described in
Article III of the Whole Foods Executive Retention Plan and Non-Compete
Arrangement (the "Plan"), the terms of which I understand are incorporated
herein by reference, which Non-Compete Benefits are in addition to any
remuneration or benefits to which I am already entitled, I agree to the
following restrictive covenants and to waive all of my claims against and
release (a) Whole Foods Market, Inc. and its predecessors, successors and
assigns (collectively referred to as "WFMI"), (b) all of the affiliates
(including all parent companies and all wholly or partially owned subsidiaries)
of WFMI and their directors, officers, employees, agents, insurers,
predecessors, successors and assigns (collectively referred to as the
"Affiliates"), and (c) WFMI and its Affiliates’ (collectively referred to as the
"Company") employee benefit plans and the fiduciaries and agents of said plans
(collectively referred to as the "Benefit Plans") from any and all claims,
demands, actions, liabilities and damages arising out of or relating in any way
to my employment with or separation from employment with the Company other than
amounts due pursuant to Section 4.4 of the Plan and rights and benefits I am
entitled to under the Benefit Plans. (WFMI, its Affiliates and the Benefit Plans
are sometimes hereinafter collectively referred to as the "Released Parties").
I understand that signing this Waiver and Release is an important legal act. I
acknowledge that I am hereby advised in writing to consult an attorney before
signing this Waiver and Release. I understand that, in order to be eligible for
the Non-Compete Payment, I must sign (and return to the Company) this Waiver and
Release. I acknowledge that I have been given at least [21] days to consider
whether to accept the Non-Compete Payment and therefore execute this Waiver and
Release.
In exchange for the payment to me of the Non-Compete Benefits, (i) I agree not
to pursue a legal claim in any local, state and/or federal court regarding or
relating in any way to my employment with or separation from employment with the
Company, and (ii) I knowingly and voluntarily waive all claims and release the
Released Parties from any and all claims, demands, actions, liabilities, and
damages, whether known or unknown, arising out of or relating in any way to my
employment with or separation from employment with the Company, except to the
extent that my rights are vested under the terms of any employee benefit plans
sponsored by the Company (including, without limitation, the Plan and any
related agreements thereunder) and except with respect to such rights or claims
as may arise after the date this Waiver and Release is executed.
This Waiver and Release includes, but is not limited to, claims and causes of
action under: Title VII of the Civil Rights Act of 1964, as amended; the Age
Discrimination in Employment Act of 1967, as amended, including the Older
Workers Benefit Protection Act of 1990; the Civil Rights Act of 1866, as
amended; the Civil Rights Act of 1991; the Americans with Disabilities Act of
1990; the Workers Adjustment and Retraining Notification Act of 1988; the
Pregnancy Discrimination Act of 1978; the Employee Retirement Income Security
Act of 1974, as amended; the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended; the Family and Medical Leave Act of 1993; the Fair Labor
Standards Act; the Occupational Safety and Health Act; the Texas Labor Code
§21.001 et. seq.; the Texas Labor Code; claims in connection with workers’
compensation, retaliation or "whistle blower" statutes; and/or contract, tort,
defamation, slander, wrongful termination or any other state or federal
regulatory, statutory or common law. Notwithstanding the above, I further
acknowledge that I am not waiving and am not being required to waive any right

AUS01:634131

--------------------------------------------------------------------------------



that cannot be waived under law (including, without limitation, the right to
file an administrative charge or participate in an administrative investigation
or proceeding); provided that I disclaim and waive any right to share or
participate in any monetary award resulting from the prosecution of such charge
or investigation or proceeding.
Further, I expressly represent that no promise or agreement which is not
expressed in this Waiver and Release has been made to me in executing this
Waiver and Release, and that I am relying on my own judgment in executing this
Waiver and Release, and that I am not relying on any statement or representation
of the Company or any of its agents. I agree that this Waiver and Release is
valid, fair, adequate and reasonable, is with my full knowledge and consent, was
not procured through fraud, duress or mistake and has not had the effect of
misleading, misinforming or failing to inform me. I acknowledge and agree that
the Company will withhold minimum amount of any taxes required by federal or
state law from the Non-Compete Benefits otherwise payable to me.
Notwithstanding the foregoing, I do not release and expressly retain (A) all
rights to indemnity, contribution, and a defense, and directors and officers and
other liability coverage and third party insurance coverage that I may have
under any statute, the bylaws of the Company or by other agreement; and (B) the
right to any, unpaid reasonable business expenses and any accrued benefits
payable under any Company welfare plan or tax-qualified plan.
I acknowledge that payment of the Non-Compete Benefits is not an admission by
any one or more of the Released Parties that they engaged in any wrongful or
unlawful act or that they violated any federal or state law or regulation. I
acknowledge that the Company has not promised me continued employment or
represented to me that I will be rehired in the future. I acknowledge that my
employer and I contemplate an unequivocal, complete and final dissolution of my
employment relationship. I acknowledge that this Waiver and Release does not
create any right on my part to be rehired by the Company, and I hereby waive any
right to future employment by the Company.
I understand that for a period of seven (7) calendar days following the date
that I sign this Waiver and Release, I may revoke my acceptance of this Waiver
and Release, provided that my written statement of revocation is received on or
before that seventh day by [Name and/or Title], [address], facsimile number:
______________, in which case the Waiver and Release will not become effective.
If I timely revoke my acceptance of this Waiver and Release, the Company will
have no obligation to provide the Non-Compete Benefits to me. I understand that
failure to revoke my acceptance of the offer within seven (7) calendar days from
the date I sign this Waiver and Release will result in this Waiver and Release
being permanent and irrevocable.
Should any of the provisions set forth in this Waiver and Release be determined
to be invalid by a court, agency or other tribunal of competent jurisdiction, it
is agreed that such determination will not affect the enforceability of other
provisions of this Waiver and Release. I acknowledge that this Waiver and
Release sets forth the entire understanding and agreement between me and the
Company concerning the subject matter of this Waiver and Release and supersede
any prior or contemporaneous oral and/or written agreements or representations,
if any, between me and the Company.

AUS01:634131

--------------------------------------------------------------------------------



I acknowledge that I have read this Waiver and Release have had an opportunity
to ask questions and have it explained to me, I am signing this Waiver and
Release knowingly and voluntarily and with the advice of any attorney I have
retained to advise me with respect to it, and that I understand that this Waiver
and Release will have the effect of knowingly and voluntarily waiving any action
I might pursue, including breach of contract, personal injury, retaliation,
discrimination on the basis of race, age, sex, national origin, or disability
and any other claims arising prior to the date of this Waiver and Release.
I represent that I am not aware of any claim by me other than the claims that
are released in this Waiver and Release. By execution of this document, I do not
waive or release or otherwise relinquish any legal rights I may have which are
attributable to or arise out of acts, omissions, or events of the Company which
occur after the date of the execution of this Waiver and Release.






_________________________________
Covered Executive's Signature






_________________________________
Covered Executive's Printed Name






_________________________________
Covered Executive's Signature Date









AUS01:634131